Citation Nr: 1128771	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  08-22 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a right ankle disability.

2. Entitlement to service connection for asbestosis.

3. Entitlement to service connection for tongue cancer, to include as due to exposure to ionizing radiation.

4. Entitlement to service connection for lung cancer, to include as due to exposure to ionizing radiation and/or asbestos.

5. Entitlement to service connection for testicular cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Navy from March 1959 to March 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2010, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

In January 2011, the Board sought an advisory opinion from the Veterans Health Administration (VHA) on the questions of whether the Veteran had sustained any permanent changes or damages to his lungs as a result of asbestos exposure in service.  The opinion was received in March 2011 and a copy was furnished to the Veteran and his representative; both were afforded the opportunity to submit additional evidence or argument in response to this opinion.  

The material submitted by the Veteran at hearing raises a claim of entitlement to service connection for adenoma or other tumor of the adrenal gland.  This issue has not yet been adjudicated by the RO and the Board has no jurisdiction over it.  It is referred to the RO for appropriate action and development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A right ankle disability was not shown in service; there is no evidence to indicate that any right ankle disability alleged since service was incurred in or aggravated by service.  

2.  Asbestosis is not shown.

3.  Tongue cancer is not shown.

4.  Lung cancer is not shown.

5.  Testicular cancer was not shown in service and has not been shown to be the result of service, to include any alleged exposure to asbestos or radiation therein.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).

2.  Asbestosis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

3.  Tongue cancer was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

4.  Lung cancer was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

5.  Testicular cancer was not manifested in service; testicular cancer, first diagnosed after service separation, was not caused or aggravated by service, to include any alleged exposure to asbestos or radiation therein.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The RO provided pre-adjudication VCAA notice by letters, dated in June 2005 and August 2005.  The Veteran was notified of the evidence needed to substantiate the claims for service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims.  The RO has obtained the Veteran's service treatment records, as well as post-service VA and private treatment records, and records related to his Social Security Disability claims.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

VA has not conducted medical inquiry in the form of a VA compensation examination in an effort to substantiate the claim of service connection for a right ankle disability and further development on this claim is not required because there is no record of an injury or disability of the right ankle, or complaints relative thereto, during service.  Further, there is no competent evidence of persistent or recurrent symptoms relative to the right ankle disability from the time of service separation with the lone exception of a statement in the March 2006 Notice of Disagreement; there is no medical evidence of disability of any kind.  As the evidence does not indicate that the disability may be associated with service, a medical examination or medical opinion is not required to decide the claim under 38 C.F.R. § 3.159(c)(4).

The Veteran was afforded VA examinations in September 2005 and July 2008, in an effort to substantiate the other claims of service connection.  In addition, as noted above, the Board obtained a VHA opinion in March 2011 with respect to the claim of asbestosis.  The Board notes that the VA examination reports, particularly when considered with the VHA opinion, contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Those diseases are leukemia (other than chronic lymphocytic leukemia); cancer of the thyroid; cancer of the breast; cancer of the pharynx; cancer of the esophagus; cancer of the stomach; cancer of the small intestine; cancer of the pancreas; multiple myeloma; lymphomas (except Hodgkin's disease); cancer of the bile ducts; cancer of the gall bladder; primary liver cancer; cancer of the salivary gland; cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 C.F.R. § 3.309(d).

A "radiation-exposed" Veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed Veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311(c)(1).

The specific conditions listed under 38 C.F.R. § 3.311 are: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia; thyroid cancer; breast cancer; lung cancer; bone cancer; liver cancer; skin cancer; esophageal cancer; stomach cancer; colon cancer; pancreatic cancer; kidney cancer; urinary bladder cancer; salivary gland cancer; multiple myeloma; posterior subcapsular cataracts; non-malignant thyroid nodular disease; ovarian cancer; parathyroid adenoma; tumors of the brain and central nervous system; cancer of the rectum; lymphomas other than Hodgkin's disease; prostate cancer; and, any other cancer. 

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts
Right Ankle

The Veteran's service treatment records are silent as to any symptoms, complaints, treatment, or diagnosis of a right ankle injury or condition in service.  The only possibly relevant information shows that in April 1959 he was seen for complaints of pain and dorsal swelling of five days duration in the second and third right metatarsal.  An X-ray of the right foot showed no evidence of fracture; the Veteran's right ankle was not mentioned in this record.  The March 1963 separation examination indicated that the Veteran's lower extremities and feet were normal.

The record is devoid of any medical evidence with regard to any right ankle complaints, symptoms, injuries, or treatment after service separation, whether generated by VA or by private medical providers.  Repeated VA treatment records indicate that his gait was normal on examination and describe his lower extremities as normal.

In the March 2006 Notice of Disagreement, the Veteran stated that he was seen in service for his right ankle.  He contended that his ankle had been weakened by that injury and now turned easily.

At hearing in September 2010, the Veteran stated that he did not have any problems at that time with his right ankle.  No further testimony or evidence with regard to this claim was provided.

Asbestosis

The Veteran's service treatment records show that chest X-rays performed at enlistment in March 1959, again in October 1961, and on service separation in February and March 1963 were essentially negative.

A December 2002 chest X-ray showed stranded density at the left base which could represent scarring or subsegmental atelectasis, as well as pulmonary hyperinflation.

In a written statement submitted in July 2005, the Veteran detailed his exposure to asbestos, including aboard the U.S.S. Venture and U.S.S. Alacrity from 1959 to 1963.  He stated that both ships were 'loaded with' asbestos, which was commonly used at that time to cover hot surfaces, including steam pipes in the berthing and working areas.  He stated that he was diagnosed with asbestosis at the VA Medical Center in January 2005 after having surgery for testicular cancer.

On September 2005 VA examination for asbestosis, the Veteran reported working as a sonar technician in the Navy, which was consistent with likely asbestos exposure.  The examiner also noted documentation of apical pleural thickening in the lungs on X-ray, with a diagnosis of COPD, as well as earlier treatment for testicular cancer.  In addition, the provider noted significant disorders of Alpha 1 anti-trypsin deficiency, coronary artery disease, and IgA nephropathy with nephrosclerosis, likely the result of the Alpha 1 anti-trypsin deficiency.  The Veteran had a productive cough in the past, but had minimal sputum production at the time of the examination.  He had substantial dyspnea on exertion, but had never been diagnosed with true asthma.  He had not experienced any periods of total incapacitation due to lung problems, but had experienced a gradual loss of exertional capacity.  On physical examination there was no cyanosis or clubbing, but there was mild jugular venous distention at three to four centimeters.  There was a minimal increase in the AP diameter and breath sounds were notable for an inspiratory and expiratory wheeze with moderate delay in the expiratory phase.  No rales or rhonchi were noted.  The examiner diagnosed respiratory insufficiency, moderate; COPD; and apical pleural thickening with marginal ventricular function.  CT scans of the thorax showed no evidence of changes consistent with asbestosis.  Pulmonary function tests showed a very severe emphysematous obstructive defect.  The examiner noted that because the CT scan of the chest showed no evidence of pleural or interstitial changes consistent with asbestosis, it was less likely than not that the Veteran's severe pulmonary problems were related to changes caused by asbestos.

On July 2008 VA examination, there was no evidence of asbestosis but there was likely fibrosis and scarring in the lower and middle lobes.  The Veteran had also become dependent on oxygen since he began dialysis for renal failure, and had been diagnosed with emphysema in the 1990s.  As for asbestosis, the examiner observed that such a diagnosis is based on a chest X-ray showing calcifications of the pleural surfaces and specific abnormalities in peripheral lung parenchyma.  The Veteran had undergone multiple radiological evaluations of the lungs, including CT studies, none of which showed any suggestion of asbestosis.  The examiner concluded that it was less likely than not that the Veteran had asbestosis of the lungs

At the September 2010 hearing, the Veteran's wife testified that none of his doctors would really say whether he had asbestosis.  Instead, they used terms like patchy consolidation, pleural fibrosis, pleural thickening, linear opacities, parenchymal densities, soft tissue densities, stranding, and linear densities.  The Veteran's wife cited a to a letter from his treating physician in September 2009 noting that he believed there was interstitial lung disease present which was contributing to his chronic respiratory failure.

Also at hearing, the Veteran submitted a binder full of additional information for which he waived initial consideration by the RO.  Included in that binder was a copy of an article which stated that apical pleural thickening with upper lobe changes in asbestos-exposed persons should be regarded as due to asbestos exposure, after the exclusion of other causes like tuberculosis and apex tumors.  The article further stated that the evolution of the lesions is usually slowly progressive over several years or even a decade and results in mild restrictive defects.

In January 2011, the Board sought an expert medical opinion from a VHA physician with regard to the question of whether the Veteran had any permanent changes or damage to his lungs which were the result of asbestos exposure in service.  The VHA opinion rendered in February 2011 by a physician Board Certified in Internal Medicine, Pulmonary Medicine, and Critical Care Medicine, stated that it was less likely than not (less than a 50 percent chance) that the Veteran had any permanent changes or damage to his lungs as the result of asbestos exposure.  The expert observed that the Veteran suffers from COPD, most likely due to his extensive smoking history, and had related emphysematous changes.  The fibrotic changes in his lungs seen on CT scans likely represented stable scarring rather than diffuse interstitial fibrosis.  The CT scans did not describe any findings suggestive of asbestosis.  In addition, review of the Veteran's chest X-rays from the material submitted at hearing showed bilateral pleural effusions associated with vascular congestion suggesting fluid overload, likely the result of his renal failure.  However, there was nothing on those films suggestive of asbestosis. 
Tongue Cancer

The Veteran's service personnel records show that he was trained and served as a sonar operator on Navy ships.  His service treatment records are silent as to any complaints, treatment, or diagnosis of tongue cancer in service.  Indeed, as set forth below, it is extremely unlikely that the Veteran has ever had tongue cancer.

In the written statement submitted in July 2005, the Veteran stated that he had been diagnosed with various cancers, including lung, testicle, and tongue base, which he asserted were the result of exposure to radiation from working on and around sonar and radar.  He stated that his VA physician had given the opinion that his cancers were or should be considered related to his service in the Navy.

In a written statement submitted in September 2005, the Veteran stated that he was exposed to radiation not only in his job as a sonar operator aboard a minesweeper but also while working on the transducer.

In his March 2006 Notice of Disagreement, the Veteran contended that his exposure to asbestos in service - breathing in asbestos that flowed over the tongue and down the throat - should be considered as a possible cause for the cancer at the base of his tongue.

A report from the U.S. Navy in October 2007 stated that there was no evidence of the Veteran having an occupational exposure to ionizing radiation in service.  The report further noted that an official exposure record was required to be maintained in the Veteran's service treatment records and would include a listing of any exposure not reported to the official Navy registry.  No such record is associated with the Veteran's service treatment records.

On July 2008 VA examination, the examiner noted that there was no cancer at the base of the tongue.  Therefore, he concluded that it was less likely than not that the Veteran had cancer at the base of the tongue.

At the September 2010 hearing, the Veteran testified that he felt the diagnosis of cancer at the base of his tongue was probably a misdiagnosis because he was never aware of it until he read a report in his treatment records.  However, that was prior to his radiation treatment for testicular cancer, so he felt that any cancer that might have been present in the area of the tongue would have been treated by the radiation as well.  The Veteran's wife testified that at the most recent VA examination in 2008, the doctor told her that when her husband died it would be beneficial to her to have an autopsy done on his body.  She said she had been advised by the Veteran's treating physicians that they could not do a lung biopsy because he was too frail as a result of his lungs, his renal failure, the deteriorating inner walls of his heart, and other problems.

Among the documents submitted by the Veteran at hearing were two printouts dated in October 2005 and January 2006 of the Veteran's VA treatment page showing among the active problems a malignant neoplasm of the tongue, NOS.  A second page, printed in January 2006, described the problem as malignant neoplasm of the tongue base.

Lung Cancer

The Veteran's service treatment records are silent as to any complaints, treatment, or diagnosis of lung cancer in service.  Multiple chest X-rays taken in service, as described more fully above, were all read as essentially negative.  He asserts that he currently has lung cancer due to radiation and/or asbestos exposure in service.

A January 2005 chest X-ray showed a slight streaky density at the left lung base, which was thought to possibly reflect some mild scarring or atelectasis.  Minimal apical pleural thickening was also present.  The radiologist indicated that some underlying chronic lung disease was suspected with minimal left bibasilar scarring versus subsegmental atelectasis.  In addition, a CT conducted the same month showed a tiny density measuring about 4 millimeters in diameter in the anterior aspect of the base of the right middle lobe, which was noted to be of questionable significance.

A February 2005 CT scan noted stranding density in the left lung base which was most likely postinflammatory; the lung bases were otherwise clear.  

An April 2005 CT scan of the Veteran's lungs showed a slight asymmetry in apical opacity, with several opacities in the right lung apex measuring up to 9 millimeters.  In addition, there were some small inflammatory foci scattered throughout the left lung, particularly the lingula.

In June 2005, a CT scan showed no evidence of a pulmonary nodule, but there was scarring within the right apex, right middle lobe, and left lingula.  In addition, a new patchy consolidation within the left lower lobe was observed.

At a follow-up visit in July 2005, the Veteran's physician noted that the inflammatory changes previously seen on chest CT had mostly resolved leaving only left lower lobe inflammatory opacity.  The provider did not believe there was any need to do serial chest CTs to look for metastatic disease.

In December 2005, a CT scan of the chest noted stable scarring in the right apical, right middle lobe, and lingular pleural-parenchymal areas.  Since the most recent CT scan, the left basilar patchy opacification had resolved.

In his March 2006 Notice of Disagreement, the Veteran asserted that VA treatment records contained X-rays which were believed to show slight streaky density at the left lung bases possibly reflecting mild scarring, as well as minimal pleural thickening.  However, the VA examiner in September 2005 had found that he had only old scarring with no pleural thickening.  He questioned why his treatment records would show thickening but his examination for claims purposes would not.

An August 2006 chest X-ray showed fibrotic-appearing pulmonary changes, no lobal infiltrate, but a scar or atelectasis at both lung bases, left greater than right.

A February 2008 CT scan of the chest showed some soft tissue density in the right apex of the lung which looked more like fibrosis, although there was a nodular component.  More extensive areas of linear fibrosis were seen in both lower lobes, but no other evidence of nodule, mass, or mediastinal adenopathy.

In his July 2008 Substantive Appeal, the Veteran referenced the February 2008 CT scan and insisted that he was exposed to asbestos in service and therefore "now I have lung cancer."  In addition, he insisted that he was exposed to radiation while working as a sonar man in the Navy, in part because the equipment used at the time did not have the same shielding as it currently does.  He reiterated his conviction that he "got long cancer from the asbestos and the radiation exposure" during active duty in the Navy.

On July 2008 VA examination, the examiner noted that there had been no diagnosis of cancer at the base of the lung, which might have been due to confusion over the possible malignancy at the head of the pancreas which was later ruled out.  The examiner stated that if it had been a pancreatic cancer, there would have been no relationship between it and any asbestosis.  The examiner concluded that it was less likely than not that the Veteran had asbestosis of the lungs.

At the September 2010 hearing, the Veteran testified that in service he stood watch on the sonar console and the radar console and did preventative maintenance on radar, sonar, and navigation equipment.  This included working in the electronics area, near the transducer and the cathode ray tubes holding 3600 volts of electricity.  When working on this equipment, the hair on his head and arms would stand on end.  He also reported continually repairing the compartment near the keel where the bilge waters collected, including painting it once a month where water had sloshed everywhere, and needing to keep the electronic equipment and transducers clean and free of rust.  He reported that his hair went gray by 30 and white by 40; when he had his first heart attack at the age of 37, his doctor asked if he was an alcoholic because his body was so much older than his actual age.  His wife stated that he had aged so fast, most people assumed she was his daughter.  


Testicular Cancer

The Veteran's service treatment records are silent for any complaints, treatment, symptoms, or diagnosis of testicular cancer or for any other disorder of the genitals or reproductive organs.  He asserts that his testicular cancer and any residuals thereof are the result of exposure to asbestos, radiation, or both in service.

An echogram of the Veteran's scrotum in January 2005 showed an unremarkable left testicle, but a large, complex, predominantly solid mass occupying the bulk of the right testicle and measuring about 4 centimeters in diameter.  It was noted to be more complex than a normal seminoma and the Veteran was older than usual for that type of tumor, but a neoplastic tumor was suspected.

In April 2005, the Veteran was seen for a follow-up visit after a right radical orchidectomy for spermatocytic seminoma T2 lesion, followed by postoperative radiation of the paraaortic nodes.  The Veteran told his physician that he had exposure to radiation in his early 20s while on a naval ship and asked whether that had contributed to his developing the seminoma.  The physician advised him that any carcinogen increased the risk of developing a malignancy and would be a possible contributing factor.

In his March 2006 Notice of Disagreement, the Veteran asserted that his testicular cancer was possibly the result of his exposure to asbestos in service.  Specifically, he asserted that if the body had absorbed asbestos fibers it was possible that they left the body through the urinary tract.

A report from the U.S. Navy in October 2007 stated that there was no evidence of the Veteran having an occupational exposure to ionizing radiation in service.  The report further noted that an official exposure record was required to be maintained in the Veteran's service treatment records and would include a listing of any exposure not reported to the official Navy registry.  No such record is associated with the Veteran's service treatment records.

On July 2008 VA examination, the Veteran provided a history of having served in the Navy as a sonar man aboard a minesweeper, with subsequent employment in plywood mills, sales, and motor home construction.  He reported that as a sonar man he would service the sonar-producing instrument, working in the hold of the wooden-hulled ship, and was heavily exposed to electromagnetic forces generating the sound waves for the sonar.  The electromagnetic forces were sufficient to make his hair stand on end while he was working, and the metal on the ship required degaussing on a regular basis.  He first noticed a mass in his testicle in 2004 and he underwent orchiectomy in January 2005; the diagnosis was spermatocytic seminoma, a malignant tumor.  He had also experienced a suspected tumor at the head of the pancreas involving the mesenteric vein (later deemed benign) and questionably significant densities in his lungs.  The examiner reviewed the medical literature on the question of risk of malignancy associated with sonar showed a minimal inclusion of cancer risk of 3X10-6, a very, very small risk (0.0000003), as compared with the usual cancer risk associated with being alive of 1.0.  The examiner noted that there is no ionizing radiation associated with sonar, and further efforts to find information about sonic wave exposure or electromagnetic field exposure had been unsuccessful.  Further, the examiner stated that there was no apparent medical or pathological relationship between seminoma (testicular cancer) and asbestosis.  In addition, the examiner noted that the testicle is not part of the urinary system, but rather a part of the endocrine system.  In conclusion, the examiner found that it was less likely than not that the seminoma of the testicle was caused by asbestos exposure while in the Navy.

At the September 2010 hearing, the Veteran testified to his work around the sonar, radar, and navigation equipment.  The Veteran stated he got testicular cancer at age 64 in January 2005, although it is normally considered a young man's cancer, and his doctor told him it could be related to sonar use in service.  His doctor had also observed that police officers were now advised not to use or hold their radar guns at crotch level because of the risk of testicular cancer.


Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

Right Ankle

On the basis of the service treatment records, a right ankle disability is not affirmatively shown to have occurred in service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not established. 

The Veteran has alleged that he sustained a right ankle injury in service and that he has current right ankle weakness as a result.  While the Veteran is competent to provide evidence regarding events and symptoms he has experienced, there is nothing in the record to suggest he has the necessary medical expertise to provide an opinion regarding the etiology of any current right ankle disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Notably, there is no medical evidence to suggest that any right ankle disability occurred in service or that such exists or has existed during the appeals period.  The Veteran's numerous private and VA treatment records make no reference to any complaints or symptoms related to the right ankle.  The only evidence to suggest any right ankle disability during the appeals period is the Veteran's statement in his March 2006 Notice of Disagreement of occasional ankle weakness or instability.

The evidence of record shows that - whatever may or may not have occurred in service - any injury to the right ankle sustained therein had resolved by the separation examination in March 1963.  In addition, the lack of any evidence of treatment, complaints, or diagnosis of an ankle disability by a medical provider since service separation weighs against any relationship between the symptoms in service and the claimed disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

In short, the preponderance of the evidence is against a finding that the Veteran has a right ankle disability related to his military service.  Hence, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Asbestosis

Based on the Veteran's duties in service as a sonar man, his exposure to asbestos is conceded.  However, despite the Veteran's concern and insistent claims, there is no evidence to show that he has asbestosis as a result of that exposure.  Rather, the preponderance of the evidence is against a finding that the Veteran has asbestosis.

The record includes many symptoms and findings regarding the Veteran's lungs, including many which could be thought to indicate asbestosis.  In addition, the medical article submitted by the Veteran at hearing seems to support the conclusion that asbestosis is present because of findings of apical pleural fibrosis.

In contrast to the possibilities asserted above, there is strong evidence that the Veteran does not have asbestosis.  VA physicians who have examined the Veteran to specifically look for asbestosis or any other changes resulting from asbestos exposure have all stated that asbestosis and/or related changes are not present for this Veteran.  In addition, the VHA physician consulted by the Board reviewed all of the medical records, including the ones mentioned above, and the Veteran's radiographic and tomographic test results and stated that the Veteran does not have asbestosis or any permanent changes to his lungs as a result of asbestos exposure.

As asbestosis is not a simple medical condition for which lay testimony would be sufficient, competent medical evidence showing the presence of the condition would be required to meet the current disability element of service connection.  See Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  The record does not include such evidence.

In short, the preponderance of the evidence is against a finding that the Veteran has a current disability of asbestosis as a result of exposure to asbestos in service.  The benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Tongue Cancer

The Veteran has alleged at different times throughout the appeals period that he has cancer of the tongue due to his exposure to either asbestos or radiation of both.  Notably, the service department has found nothing to show that the Veteran was exposed to radiation.  In addition, the VA examiner stated that sonar technology - as distinct from radiation - had a negligible chance of causing cancer.  Nor is there any evidence to link electromagnetic fields, such as the one that made the Veteran's hair stand on end, to a risk of cancer.

Regardless, however, of the question of exposure to radiation, the primary issue here is whether the Veteran has cancer at the base of the tongue.  Although the two pages from the Veteran's VA treatment records printed in January 2006, which he submitted at hearing, show diagnoses related to tongue cancer, there is no actual VA medical record containing any evidence of such an actual medical condition that being diagnosed or treated.  The Veteran testified at hearing that he believed there had been a mistake or a misdiagnosis; after a thorough review of all of the medical evidence, the Board concurs with this assessment.  Records of the Veteran's treatment for respiratory difficulties have included several references to scarring in the area of the left lingula, which is "a small tonguelike structure."  See Dorland's Illustrated Medical Dictionary, p. 1075 (31st ed., 2007); also, "lingu(o): . . . a combining form denoting relationship to the tongue"; id. 

Inasmuch as the Veteran has no recollection of ever being diagnosed with or treated for cancer of the tongue, the VA treatment records (with the exception of the two referenced) do not reflect any such finding or treatment, and the July 2008 VA examiner found no evidence of cancer at the base of the tongue, it is logical to conclude that the October 2005 and January 2006 notations which caused the Veteran such concern was based on a misreading of the medical records, in particular the term lingula.  This would also explain why there is no other reference to any such diagnosis or disability anywhere else in the VA treatment records, despite its appearance in the "[a]ctive [p]roblems" section of the Veteran's records on those dates.

Based on the considerations set forth above, the preponderance of the evidence is against a finding that the Veteran has tongue cancer as a result of his military service, to include exposure to asbestos or radiation therein.  The benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Lung Cancer

As noted above, the Veteran has alleged he was exposed to both asbestos and radiation in service and that his lung cancer resulted from one or both exposures.  Based on his duties as a sonar man, asbestos exposure is conceded.  However, nothing in the record supports his contention of exposure to radiation in service.  Moreover, there is no support in the record for his assertion that he has lung cancer, either.

The treatment and examination records do show that the Veteran has been diagnosed with and treated for emphysema or COPD as a consequence of his long history of smoking.  He was examined and imaging was done of his lungs shortly after he was diagnosed with testicular cancer to determine if there was any metastasis.  Radiographic and tomographic images have shown some scarring and atelectasis, and even occasional densities.  However, the Veteran's treating physician ruled out any concern of metastasis in July 2005, and the majority of the dense or opaque areas seen on imaging have resolved in due course.  

The July 2008 VA examination specifically found that there was no evidence of lung cancer and felt that the Veteran may have been confused by a different diagnosis.  In addition, there is no mention or discussion anywhere in the medical records, even in the "[a]ctive [p]roblems" section, which indicates that lung cancer has been diagnosed.

As lung cancer is not a simple medical condition for which lay testimony would be sufficient, competent medical evidence showing the presence of the condition would be required to meet the current disability element of service connection.  See Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  The record does not include such evidence.

Based on the considerations set forth above, the preponderance of the evidence is against a finding that the Veteran has lung cancer as a result of his military service, to include exposure to asbestos or radiation therein.  The benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Testicular Cancer

With regard to the claim of service connection for testicular cancer residuals, there is no question that the Veteran was diagnosed with and treated for testicular cancer.  He underwent a surgical orchiectomy in early 2005 to remove a mass in the left testicle which was 4 centimeters in diameter.  The Veteran has variously attributed his testicular cancer to his exposure to asbestos and his exposure to radiation while in service.  Inasmuch as there is no evidence of any symptoms or diagnosis in service or until more than 40 years later, service connection under 38 C.F.R. § 3.303 (a) and 38 C.F.R. § 3.303(b) are not applicable here.  Rather, the question before the Board is whether service connection is warranted based on a diagnosis after service separation under 38 C.F.R. § 3.303(d).  

In the March 2006 Notice of Disagreement, the Veteran argued that if he had taken asbestos fibers into his body, logically some of them would have left his body through his urinary tract.  Thus, he asserted asbestos exposure could have resulted in testicular cancer.  However, although asbestos exposure in service is conceded, the Veteran's theory was based on a faulty premise.  Specifically, the July 2008 VA examiner stated that the testicles are part of the reproductive system and are not part of the urinary tract, such that exposure could not have caused testicular cancer by the means posited.  Moreover, the examiner stated his opinion that the testicular cancer experienced by the Veteran was less likely than not caused by exposure to asbestos in service.

Notably, the provisions of 38 C.F.R. §§ 3.307, 3.309, and 3.311 with regard to exposure to ionizing radiation do not apply, because, while testicular cancer would fall under the "all other cancer" provision, the Veteran does not meet the requirements of a radiation-exposed Veteran under the regulation, especially as the service department (Navy) has stated there was no evidence of any exposure to ionizing radiation in service.  Nor is there any record of exposure shown in the Veteran's service treatment or service personnel records.  Therefore, under Combee, he would need to show direct service connection. 

As noted above, the Veteran has described several instances of alleged exposure to radiation, as well as unshielded sonar technology and possibly contaminated bilge water.  He argues that this could be the source or root cause of his testicular cancer.  VA treatment records show that he asked his treating physician about the likelihood and was told that any carcinogen increased the risk of cancer and could be a contributing factor.  However, the July 2008 VA examiner noted that the risks of cancer from exposure to sonar were negligible (0.0000003), and also that sonar does not generate ionizing radiation.

While the Veteran can testify to his experiences in service, as well as to his diagnosis with and treatment for testicular cancer, he has not been shown to possess the specialized education, training, or experience necessary to state that he was exposed to radiation in service or to link his testicular cancer to his military service, including any exposure therein.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  As noted, the only evidence regarding exposure to radiation is against a finding that there was such exposure in service.

Regardless of whether the Veteran was, in fact, exposed to radiation in service, direct service connection is not supported by the evidence because there is no competent medical evidence connecting his testicular cancer to his military service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is not competent to prove a particular injury or illness); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where the determinative issue involves a question of medical causation, and lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim).

While the Veteran's treating physician had indicated that the alleged exposure to radiation in service could have increased the Veteran's risk of developing cancer, this statement is nebulous at best, describing only a theoretical link.  In short, it is speculative evidence, and as such has no probative value and does no constitute favorable or positive evidence in support of the claim.  38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.

Without competent medical evidence linking the Veteran's diagnosis of testicular cancer in January 2005 with his military service, to include his claimed exposure to radiation therein, the preponderance of the evidence is against the claim of service connection and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right ankle disability is denied.

Service connection for asbestosis is denied.

Service connection for tongue cancer, to include as due to exposure to ionizing radiation, is denied.

Service connection for lung cancer, to include as due to exposure to ionizing radiation and/or asbestos, is denied.
Service connection for testicular cancer, to include as due to exposure to ionizing radiation, is denied.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


